Citation Nr: 1112301	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  05-41 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran had active service from December 1969 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of December 2004 which, in pertinent part, denied service connection for hepatitis C.  The appeal was previously remanded in January 2009.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The veteran underwent surgery after he put his left arm through a window and suffered an 8-inch laceration wound of his left wrist, including laceration of the ulnar artery.  The service treatment records in the claims file include the narrative summary of the ensuing hospitalization, but not clinical records such as the admission record or the operative report.  Because the laceration included an artery, in the previous remand, the Board determined that it was possible he may have received a blood transfusion.  Accordingly, the complete clinical records of the hospitalization, which was from August 8, 1971, to October 13, 1971, were to be obtained.  The RO requested records from the hospital, at Camp Pendleton, California, but did not include any dates.  The request from the National Personnel Records Center (NPRC) contained the wrong dates, and said he was treated for hepatitis.  Instead, he was treated for laceration of an artery, tendons, and a nerve of the left upper extremity, which required surgical repair.  In addition, during service, his name included the suffix, "Jr." which was not included in any of the requests.  In view of the sheer volume of records contained at these repositories, as well as the number of requests for such records, the Board does not believe that the duty to assist can be considered to have been satisfied as to these records unless accurate information, as precise as possible, has been provided.  See Stegall v. West, 11 Vet. App. 268 (1998) (Board remand instructions are neither optional nor discretionary, and compliance is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (the Veteran is entitled to substantial compliance with the Board's remand directives).  

Accordingly, the case is REMANDED for the following action:

1.  Request the complete clinical records of the Veteran's hospitalization in the Naval Hospital, Camp Pendleton, California, from August 8, 1971, to October 13, 1971, from the appropriate records repository and/or the hospital itself.  Of particular importance are the emergency room record, admission history, and report of the operation which occurred on August 8, 1971, as well as any other records which might disclose whether a blood transfusion was provided.  To enable a more efficient search, the Veteran's complete name (including the suffix "Jr."), date of birth, branch of service, rank, Social Security  number, identification number, register number, and ward number, all listed on the hospital summary, should be provided.  All action taken to obtain the requested records should be documented fully in the claims file.  

2.  After assuring compliance with the above development, as well as with any other notice and development action required by law, the RO/AMC should review the claim remaining on appeal.  If the claim is denied, the Veteran and his representative should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


